Citation Nr: 1615868	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a broken tooth. 

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for an acquired psychiatric condition, to include adjustment disorder with anxiety, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and November 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island.

The Veteran presented testimony before the Board in August 2015; the transcript has been associated with the virtual record.

In October 2015, the Board determined the Veteran had submitted new and material evidence to reopen a previously denied claim of service connection for residuals of a broken tooth; the de novo claim was remanded to the RO for further development and consideration.  For reasons that will be discussed below, that claim is no longer at issue.  The claims for service connection for acquired psychiatric and bilateral shoulder conditions were also remanded.  

The Board has determined there was not the acceptable substantial compliance with the remand directives as concerning the claims for right and left shoulder conditions, since there are deficiencies in the VA compensation examination opinion and rationale.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again remanding these claims.  They are addressed in the REMAND portion of the decision below and are once again REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1943 to February 1946.  

2.  On October 13, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that he was withdrawing his claim of service connection for residuals of a broken tooth.  

3.  Adjustment disorder with anxiety is due the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for residuals of a broken tooth by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for adjustment disorder with anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Broken Tooth

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn the claim for residuals of a broken tooth in an October 2015 letter.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Acquired Psychiatric Condition

In this decision, the Board grants entitlement to service connection for adjustment disorder with anxiety, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection is in effect for traumatic brain injury (TBI) with loss of consciousness.  See March 2012 Rating Decision.  The Board notes the disability was previously classified as headaches due to facial trauma (September 1999 rating decision) and post-traumatic encephalopathy with headaches and anxiety (August 2002 rating decision).  

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning, one of which is emotional/behavioral.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran claims entitlement to service connection for adjustment disorder with anxiety.  He asserts anxiety requiring the use of medication to relieve symptoms is the result of the incident involving falling from a truck during service.  Thus, the Veteran is seeking a separate service connection award for symptomatology already recognized as potentially resulting from a TBI.  

The Board finds that a reasonable doubt has arisen regarding whether a separate disorder is present, other than TBI, resulting in the claimed symptoms and thus, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 3.102.  Notably, the January 2012 VA examiner found it was not possible to determine that the Veteran's TBI was causing his anxiety symptoms.  The November 2015 VA examiner indicated that the etiology of the Veteran's anxiety disorder was not clear.  

The Board is also aware that the January 2012 VA examiner indicated that the Veteran's anxiety symptoms were more likely due to the reaction to the aging process and stress.  The Board is further aware that the November 2015 VA examiner indicated that the Veteran's neurodegenerative disorder (Lewy Body Dementia) may also result in anxiety symptoms; however, the examiner also indicated that the etiology of his neurodegenerative/neurocognitive disorder was not clear given the Veteran's recent cerebrovascular incident.  

Moreover, the Veteran has testified that his anxiety has been present since the incident in service where he fell off the truck.  The Board has no reason to doubt the veracity of the Veteran, especially since he is competent to report continuous symptoms of anxiety.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  A diagnosis of adjustment disorder with anxiety has been confirmed and will therefore suffice as evidence of a nexus between the current disorder and his active service.   

The Board finds that the evidence is at least in equipoise in showing that the Veteran's adjustment disorder with anxiety is a separate disability related to the incident during his active service.  Resolving any doubt in the Veteran's favor, service connection for adjustment disorder with anxiety is warranted.  38 C.F.R. 
§ 3.102.


ORDER

The claim of entitlement to service connection for residuals of a broken tooth is dismissed.  

Entitlement to service connection for adjustment disorder with anxiety is granted. 


REMAND

In the prior October 2015 remand, the Board determined that the Veteran had not been afforded a VA examination in order to determine the etiology of his claimed left and right shoulder conditions.  The Board further instructed the examiner to provide an opinion as to whether it was at least as likely as not that any diagnosed bilateral shoulder disability was causally or etiologically related to the Veteran's period of active service. 

The VA examination and medical opinion obtained in response to this request were rendered in October 2015, but unfortunately they are not compliant with the Board's remanded directives.  Notably, the examiner provided a conflicting opinion and rationale.  The opinion indicated that bilateral acromioclavicular arthritis was "at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the rationale stated it was "difficult to associate the Veteran's current bilateral shoulder diagnoses with military service."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion as presently written is insufficient to conclude whether a bilateral shoulder condition is related to the Veteran's military service.  Consequently, the Board must obtain additional comment on this determinative issue  to ensure the opinion is adequate.  Id.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the October 2015 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  An explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  

The examiner must clarify whether bilateral acromioclavicular arthritis is at least as likely as not (i.e. probability of 50 percent or greater) causally or etiologically related to any event, injury, or disease during the Veteran's military service, to include falling from a truck in 1945.  In other words, it is not enough to reiterate the prior opinion; the examiner MUST explain the discrepancies in the prior opinion and rationale.

2.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


